            Case 1:20-cv-02949-LAP Document 16 Filed 04/24/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 3M COMPANY,

                           Plaintiff,
                                                        Case No.: 1:20-cv-02949 (LAP)(KNF)
                      -against-
                                                        Jury Trial Demanded
 PERFORMANCE SUPPLY, LLC,
                           Defendant.

               DECLARATION OF A. JOHN P. MANCINI, ESQ.
         IN SUPPORT OF PLAINTIFF 3M COMPANY’S APPLICATION
 FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       I, A. John P. Mancini, Esq., pursuant to 28 U.S.C. § 1746 and upon penalty of perjury,

declare as follows:

       1.       I am a resident of the State of Connecticut; over the age of 18; and competent to

make this declaration. I could and would testify as to the matters set forth herein, if called upon

to do so.

       2.       I am a partner in the New York office of the law firm of MAYER BROWN LLP. I

am counsel of record for Plaintiff 3M Company (“3M”) in the above-captioned action.

       3.       I submit this Declaration in support of 3M’s application for a temporary restraining

order and preliminary injunction against Defendant Performance Supply, LLC (“Defendant”). No

prior application for the relief sought herein has been requested.

       4.       The information set forth herein is based on: (i) my representation of 3M in this

lawsuit; (ii) my review of the documents attached hereto as exhibits; and (iii) my review of the

pleadings and proceedings to date in this lawsuit.




                                                 1
               Case 1:20-cv-02949-LAP Document 16 Filed 04/24/20 Page 2 of 5



          5.        I attach hereto as Exhibit 1 a true and correct copy of a printout from the website

located        at   https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html          (last

accessed on April 22, 2020).

          6.        I attach hereto as Exhibit 2 a true and correct copy of a printout from the website

located at https://www.cdc.gov/coronavirus/2019-ncov/hcp/respirators-strategy/index.html (last

accessed on April 22, 2020).

          7.        I attach hereto as Exhibit 3 a true and correct copy of a spreadsheet from the

“DOWNLOAD                 DATA        (CSV)”       tab     on      the     website      located      at

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last accessed on

April 22, 2020).

          8.        I attach hereto as Exhibit 4 a true and correct copy of an article that appeared in

the Wall Street Journal on April 2, 2020, titled 3M CEO on N95 Masks: Demand Exceeds Our

Production Capacity (https://www.wsj.com/articles/3m-ceo-on-n95-masks-demand-exceeds-our-

production-capacity-11585842928l; last accessed on April 22, 2020).

          9.        I attach hereto as Exhibit 5 a true and correct copy of an article that appeared on

Minnesota Public Radio’s website on March 5, 2020, titled Pence Praises 3M for Mask-

Production               Efforts        as         MN           Braces          for         COVID-19

(https://www.mprnews.org/story/2020/03/05/pence-congratulates-3m-for-efforts-to-meet-

demand-for-masks; last accessed on April 22, 2020).

          10.       I attach hereto as Exhibit 6 a true and correct copy of an article that appeared in

the Wall Street Journal on April 9, 2020, titled Faulty N95 Masks Hamper Hospitals on

Coronavirus Front Line (https://www.wsj.com/articles/faulty-n95-masks-hamper-hospitals-on-

coronavirus-front-line-11586437345l; last accessed April 22, 2020).



                                                     2
          Case 1:20-cv-02949-LAP Document 16 Filed 04/24/20 Page 3 of 5



       11.     I attach hereto as Exhibit 7 a true and correct copy of the Amended Complaint in

the lawsuit styled, 3M Company v. Rx2Live, LLC, Case No. 1:20-cv-00523, presently pending in

the United States District Court for the Eastern District of California.

       12.     I attach hereto as Exhibit 8 a true and correct copy of the Complaint in the lawsuit

styled, 3M Company v. John Doe, claiming to be the “3M Company Trust Account,” Cause No.

DC-20-05549, presently pending in Dallas County, Texas District Court.

       13.     I attach hereto as Exhibit 9 a true and correct copy of the Complaint in the lawsuit

styled, 3M Company v. Geftiko, LLC, 6:20-cv-00648, presently pending in the United States

District Court for the Middle District of Florida, Orlando Division.

       14.     A search for “Performance Supply, LLC,” using Google’s Internet search engine,

does not generate a website for the Defendant in this lawsuit.

       15.     A search for “Performance Supply, LLC” on social media platforms, including

Facebook, Instagram, Twitter, LinkedIn, YouTube, Pinterest, and TikTok does not reveal an

account for the Defendant in this lawsuit.

       16.     I attach hereto as Exhibit 10 a true and correct copy of Exhibit 8 to the Complaint

in this lawsuit (Dkt. No. 1-8). In Paragraph 10 of the document attached hereto as Ex. 10, a “Mr.

Ron Romano” is listed as the “President” of the Defendant in this lawsuit, Performance Supply,

LLC. At the bottom of page 1 of the document attached hereto as Exh. 10, the following phone

number appears: “+1 (732) 685-6403.” On April 21, 2020, I searched “(732) 685-6403” using

Google’s Internet search engine. I attach hereto as Exhibit 11 a true and correct copy of the results

of this Internet search. As shown in Ex. 11, the second search result is a listing for a “1963

Chevrolet Corvette for sale in Manalapan, NJ” on the website dadsclassiccars.com. As also shown

in Ex. 11, the “Dealer” of this car is listed as “Roman Chariot Bus and Van Sales – Manalapan,



                                                  3
         Case 1:20-cv-02949-LAP Document 16 Filed 04/24/20 Page 4 of 5



NJ (732) 685-6403.” I attach hereto as Exhibit 12 a true and correct copy of Ronald Romano’s

LinkedIn profile. As shown in Ex. 12, Mr. Roman states on his LinkedIn profile that he is the

President of Roman Chariot Bus Sale’s [sic]” in Manalapan, New Jersey.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and that this declaration was executed this 22nd day of April, 2020.




                                                            A. John P. Mancini




                                                4
          Case 1:20-cv-02949-LAP Document 16 Filed 04/24/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I, A. John P. Mancini, hereby certify that, on April 24, 2020, I filed a true and correct copy
of the foregoing document, titled Declaration of A. John P. Mancini, Esq. in Support of Plaintiff
3M Company’s Application for a Temporary Restraining Order and Preliminary Injunction, using
this Court’s ECF Filing System. I also certify that, on April 22, 2020, before filing the foregoing
document, I arranged for service of a true and correct copy of it on Defendant Performance Supply,
LLC via personal service and First Class Mail at:

                                   Performance Supply, LLC
                                      c/o Ronald Romano
                                       3 Westbrook Way
                                  Manalapan, New Jersey 07726


                                                              /s/ A. John P. Mancini
                                                              A. John P. Mancini

                                                              Attorney for Plaintiff 3M Company




                                                  5
